Citation Nr: 1215728	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-08 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, and San Diego, California, respectively.  The August 2007 rating decision granted service connection and an initial 10 percent rating for PTSD, effective from September 19, 2006, and the August 2008 rating decision denied service connection for diabetes mellitus.  The Veteran perfected an appeal as to the rating assigned for his service-connected PTSD and the denial of service connection for diabetes mellitus.  Then, in a February 2010 rating decision, the VA RO in Seattle, Washington, awarded a 30 percent rating for PTSD, effective September 19, 2006.  Jurisdiction of the Veteran's case is currently with the VA RO in Denver, Colorado.

In November 2011, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The  Veteran has claimed that he has erectile dysfunction and vision problems due to diabetes mellitus, type II, and these matters should be considered by the RO when evaluating the diabetes mellitus (which is being granted in this decision).  The VA outpatient treatment records reflect diagnoses of coronary artery disease, status-post myocardial infarction and the Board refers the matter of service connection for ischemic heart disease the Agency of Original Jurisdiction (AOJ) for consideration.  

The matter of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has diabetes mellitus, type II that may be presumed to have been incurred during active service. 


CONCLUSION OF LAW

Diabetes mellitus, type II, is presumed to have been incurred during active service.  38 U.S.C.A. §§ 1101, 1102, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For the reasons detailed below, the Board finds that the Veteran is entitled to service connection for diabetes mellitus; i.e., the benefit sought on appeal is granted.  Therefore, no further discussion of the VCAA is warranted in this case as any deficiency has been rendered moot.

II. Legal Analysis

The Veteran contends that he is entitled to service connection for diabetes mellitus, type II, as due to his exposure to Agent Orange during active military service.  

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In this case, the Veteran contends that he served in the Republic of Vietnam and, presumably, was exposed to Agent Orange in service, and that such exposure caused his claimed disability.  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub-acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases include Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e).

The evidence establishes that the Veteran served in the Republic of Vietnam during the Vietnam era.  In its August 2007 rating decision, the RO granted service connection for PTSD based, in large measure, on the Veteran's documented service in Vietnam.  The Veteran's DD-214 reflects service in the Republic of Viet Nam from May 1969-May 1970; the Veteran is presumed to have been exposed to herbicides during active duty. 

The medical evidence at the time of the August 2008 rating decision did not include a diagnosis of diabetes mellitus.  However, more recent VA outpatient treatment records show that, in April 2010, the Veteran had a "new" diagnosis of diabetes mellitus, and the Veteran was started on metformin.  

In summary, the Board finds that the evidence supports the Veteran's claim that he has diabetes mellitus that was due to his exposure to Agent Orange during his active military service.  Accordingly, entitlement to service connection for diabetes mellitus, type II, is granted. 38 U.S.C.A. §§ 11101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  


ORDER

Service connection diabetes mellitus type II is granted.   


REMAND

The Veteran also contends that the manifestations of his service-connected PTSD are more severe than are represented by the currently assigned 30 percent rating. 

A June 2010 VA mental health record indicates that the Veteran was off medication and counseling for the past year and reported recurrence of symtoms including depressed mood, irritability, mood lability, hypervigilance, easy startle, night sweats, and nightmares.  The clinical assessment included increased symtoms of PTSD off of medications, at chronic risk for suicide in light of gender, PTSD; and no acute increased risk for harm to self or others at the current time.

During his November 2011 Board hearing, the Veteran argued that his PTSD caused "anger issues" that adversely affected him at his full time job as a detoxification counselor (see Board hearing transcript at page 5).  He took daily prescribed medication to treat his PTSD (Id. at 4).  The Veteran said that he rarely socialized, felt homicidal if threatened, and had occasional suicidal thoughts (Id. at 10).  Then, the Veteran stated that his symptoms worsened since his last VA examination in August 2007.

VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Here, the record reflects that the Veteran was last examined by VA in August 2007, more than four years ago. 

As well, current VA treatment records from the Colorado Springs, Colorado, VA Outpatient Clinic (OPC), dated since November 2011, should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the Veteran's treatment at the Colorado Springs VA OPC for the period from November 2011, and associate them with the claims file.

2.  After the above development has been accomplished, schedule the Veteran for examination by a psychiatrist who has not previously examined him to determine the current severity and all manifestations of his service-connected PTSD.  The claims folder should be available for review by the examiner in conjunction with the examination.  All indicated tests and studies should be performed (including psychological testing, if indicated) and all clinical findings reported in detail. The psychiatric examiner is requested to address the following: 

The examiner should indicate, with respect to each of the psychiatric symptoms identified, whether such symptom is a symptom of the Veteran's service-connected PTSD.  To the extent possible, the manifestations of the service-connected PTSD should be distinguished from those of any other mental disorder found to be present.  The examiner should specify the degree of social and industrial impairment resulting from the Veteran's service-connected PTSD.  The examiner is specifically requested to include in the diagnostic formulation an Axis V diagnosis (Global Assessment of Functioning Scale) and an explanation of what the assigned score represents.  A complete rationale should be provided for all opinions provided. 

3.  Thereafter, readjudicate the Veteran's claim for an initial rating in excess of 30 percent for PTSD, and adjudicate the matter of entitlement to a TDIU (see Rice v. Shinseki, supra) in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


